Exhibit 10.91

 

DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.

DEFERRED COMPENSATION PLAN

ACCOUNT WITH BANK OF OKLAHOMA

EMPLOYEE ENROLLMENT FORM - 2006 SALARY

 

DTAG Deferred Comp Plan 000601

 

PARTICIPANT INFORMATION:

 

 

Participant Name (print or type): John J.
Foley                                          
                                                                   

 

ELECTION OF DEFERRED COMPENSATION PLAN PARTICIPATION

 

1.

x   I elect to participate in the Deferred Compensation Plan. I understand that
my election to participate and my deferral percentage are irrevocable for the
calendar year for which my election first became effective. Currently, tax law
requires that any amount deferred into a Deferred Compensation account is
subject to Social Security and Medicare taxes at the time of deferral but is not
subject to these taxes at the time of withdrawal.

 

x   I elect to defer    0    % or $       of my regular compensation (excluding
any overtime premiums or bonuses) paid each pay period in 2006.

 

2.

x   I elect distribution to be made (  X   upon) / (____upon the earlier of)/
(____upon the later of) :

 

 

X

(a) Separation of service

 

 

(i)

to be paid in the form of    X   lump sum or    0    annual installments over
      years (not to exceed 10)

 

______   (b) In calendar year ________

 

 

(i)

to be paid in the form of        lump sum or         annual installments over
      years (not to exceed 10)

 

Note: For certain key employees, distribution of any benefit upon separation
from service may not be made prior to six months after separation from service.

 

3.

x  Upon a “Change of Control” with respect to the Employer, I hereby elect to
have the balance of my Deferred Compensation Plan account distributed to me or
my designated beneficiary(ies) in lump sum form, subject to and in accordance
with the terms of the Plan.

 

Please consult with your tax advisor regarding the tax consequences of this Plan
to you. Neither the sponsor of this Plan, nor any of the sponsor’s affiliates
provide any assurances of the tax results of this Plan in the Participant’s
particular situation or assume any responsibility in this regard.

 

 

 

AUTHORIZATION:

 

Participant Signature: /s/ John J.
Foley                                                       Date: December 31,
2005

 

Accepted and agreed to by Employer’s Authorized Representative.

 

By:

/s/ Brian K. Franklin                                          
                                Date: December 31, 2005

 

 

 

 

 